Exhibit 10.2
Amendment to Agreement
This Amendment to Agreement (this “Amendment”), dated effective as of August 18,
2009 (the “Effective Date”), is by and between S1 Corporation (the “Company”)
and Meigan Putnam (the “Executive”).
RECITALS
A. The Company and the Executive entered into an Agreement dated December 24,
2008 (the “Agreement”); and
B. The Company and the Executive wish to amend the Agreement in accordance with
the terms and conditions set forth below.
NOW, THEREFORE, in consideration of these premises and mutual agreements, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
1. Amendment to Agreement. Section 3(d)(A) of the Agreement shall be amended and
restated in its entirety as follows:
(A) pay You (i) in equal installments as of the 1st and 15th day of each month
during the six month period commencing on Your date of termination (the
“Severance Period”), an aggregate amount equal to one-half of Your then current
annual base salary, and (ii) within thirty (30) days following Your date of
termination, an aggregate amount equal to (i) one hundred eleven thousand one
hundred thirty one dollars ($111,131) less any amounts previously paid to you
under the 2009 Management Incentive Plan, and (b) the average annual bonus
actually paid to You for the immediately prior three calendar years;
2. No Other Changes; Defined Terms. Except as provided above, the terms and
conditions of the Agreement shall remain unchanged and shall remain in full
force and effect. Capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Effective Date.

            S1 CORPORATION
      By:   /s/ Gregory D. Orenstein         Gregory D. Orenstein        SVP,
Chief Legal Officer and Secretary        THE EXECUTIVE
      /s/ Meigan Putnam       Meigan Putnam   

 

